Citation Nr: 1606684	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-08 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida / South Georgia Veterans Health System


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Flagler Hospital, for the period extending from December 8, 2011, through December 20, 2011.

2.  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Brooks Rehabilitation Hospital, for the period extending from December 20, 2011, through December 22, 2011.

3.  Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Brooks Rehabilitation Hospital, for the period extending from January 3, 2012, through January 26, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from multiple decision letters from the Department of Veterans Affairs (VA) North Florida / South Georgia Veterans Health System in Gainesville, Florida.  The file currently is under the jurisdiction of the Veterans Health Administration (VHA) Central Office (CO).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

On August 3, 2015, VA received notification that the appellant died in August 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


